DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After Final response filed under AFCP on 2/1/2022.  Claims 1, 2, 8, 9, 25, and 26 have been amended. Claims 1-27 are pending in this office action, of which claims 1, 25 and 26 are independent claims.

Terminal Disclaimer
The terminal disclaimer filed and approved on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 8-14, filed 2/1/2022, with respect to the rejections of claims 1-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Reasons for Allowance
Claims 1-27 (re-numbered 1-27) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 


 The prior art reference Cragun et al. (US 20050203876 A1) discloses Methods, systems, and articles of manufacture for indexing annotations made for a variety of different type (i.e., heterogeneous) data objects. A set of parameters uniquely identifying an annotated data object may be converted to an index comprising a set of index values, each corresponding to a column in a homogeneous index table. In order to accommodate the indexing of heterogeneous data objects, a mapping may be provided for each different type (or classification) of data object that may be annotated, that defines how the identifying parameters of that type will be mapped to the columns of the homogeneous index table.
The prior art reference Tidwell (US 20160253387 A1) discloses a processing device receives a query comprising a first field value and a time period. The processing device performs a first search of a data store using the first field value to identify a first plurality of events having the time period and a field that comprises the first field value. The processing device determines, for one of the plurality of events, a second field value of a second field that is specified in a first context definition, the second field having an assigned field type. The processing device automatically performs a second search of the data store using the additional field value to identify a second plurality of events having the time period and the additional field value. Information from the first plurality of events and the second plurality of 
The prior art reference Dean et al. (US 7548928 B1) discloses a method of compressing data in a table data structure begins by accessing a data set within the table data structure, the data set having associated therewith a range of rows of the table data structure. Data items in the data set are represented by key-value pairs. The method includes applying a first compression to the values of the key-value pairs in the data set to produce a first compressed output; applying a second compression, distinct from the first compression, to the keys of the key-value pairs in the data set to produce a second compressed output; and applying a third compression to the first compressed output and second compressed output to produce a first compressed output block, wherein the third compression is distinct from the first compression and second compression.
The major difference between the prior art and the instant invention is the improvement of the organization and representation of data using data edging which provides an ability to discover and organize data generically and concurrently, an ability to organize and represent data consistently and uniformly, and ability to compress and catalogue data to theoretical minimums, and an ability to query and analyze data without Extract, Transform, Load. Where Tirfing reference discloses organization and identification of database files derived from textual source files which form the database and the information contained within the database files for optimum retrieval and storage efficiency of textual files and Cragun teaches a method and system for indexing annotations made for a variety of heterogeneous data objects. However, none of the reference teaches “displaying a result for 
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving from an object storage system, a source file containing raw data and determining a plurality of symbols contained in the raw data of the source file, generating a symbol file associated with the source file, the symbol file comprising a sorted unique set of the plurality of symbols from the source file, wherein each symbol of the plurality of symbols is stored at a corresponding location within the symbol file; generating a locality file associated with the source file, the locality file comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by a respective location value and storing a converted file including the symbol file and the locality file associated with the source file in the object storage system, the converted file providing lossless compression of the source file; receiving a search query regarding stored files in the object storage system; and displaying a result for the search query, the result for the search query returned based on querying at least one of the symbol file and the locality file of the converted file, the result for the search query reproducing the source file without accessing the source file.” as recited in the independent claims 1, 25 and 26. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



2/24/2022

/NARGIS SULTANA/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164